Citation Nr: 0101341	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  98-01 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) and hypertension as secondary to 
nicotine dependence.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.

3.  Entitlement to an increased evaluation for residuals of a 
fracture of the right clavicle, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The veteran, who had active service from February 
1973 to March 1979, appealed those decisions.

In addition, the Board notes that the veteran sought to 
reopen his claim for service connection for a low back 
disorder on the basis of clear and unmistakable error in a 
Form 9 received in January 1998.  While that issue was 
included in an August 1998 supplemental statement of the 
case, nothing since that time could be construed as a 
substantive appeal, and thus, the Board's jurisdiction is 
limited to his claim to reopen on the basis of new and 
material evidence.

The veteran initiated his claim for service connection for 
COPD and hypertension as secondary to nicotine dependence in 
a January 1998 VA Form 9.  A September 1998 rating decision 
denied service connection, and after receipt of a notice of 
disagreement, the RO issued a statement of the case on this 
issue in July 1999.  The veteran perfected his appeal on this 
issue in a VA Form 9 received later in July 1999.  In May 
1998 correspondence, the veteran withdrew his appeals for 
these disabilities on a direct basis, and looking at the 
above in context, it is clear that the veteran's claim is 
based solely on addiction to nicotine.

In a VA Form 9 received in July 1999, the veteran requested a 
Board hearing in Washington, D.C.  That hearing was scheduled 
for December 2000, but the veteran did not appear.  Relevant 
regulatory authority provides that in the event of the 
veteran's failure to appear at a hearing, the case will be 
processed as a withdrawal of a request for a Board hearing; 
the appeal has since been referred to the Board for appellate 
review.  See 38 C.F.R. § 20.702(d) (2000).

Finally, the veteran's claims for service connection for COPD 
and for hypertension as secondary to nicotine dependence and 
for an increased rating for residuals of a fracture of the 
right clavicle are discussed in the remand portion of this 
decision following the order below.


FINDINGS OF FACT

1.  An August 1988 VA rating decision denied service 
connection for residuals of a back injury.

2.  The veteran did not perfect an appeal of the August 1988 
rating decision.

3.  The evidence associated with the claims folder since the 
August 1988 rating decision, when considered alone or in 
conjunction with all of the evidence of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The August 1988 rating decision that denied service 
connection for residuals of a back injury is final.  
38 U.S.C.A. §§ 1131, 7105 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.102, 3.303, 20.1103 (2000).

2.  The evidence received since the August 1988 rating 
decision is not new and material, and the veteran's claim has 
not been reopened.  38 U.S.C.A. §§ 5107, 5108 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.102, 3.156 (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).  A claim may be granted 
based upon the application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. § 
3.303(b) (2000); Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).

An August 1988 rating decision denied service connection for 
residuals of a back injury.  The RO cited service medical 
records, which reflected that the veteran was in a motor 
vehicle accident in September 1975, with resulting tenderness 
at the L2-3 range.  However, the RO noted that range of 
motion was normal and without pain.  The RO also cited a 
November 1975 X-ray, which was normal, and that subsequent to 
November 1975, the veteran had no further complaints of back 
pain until January 1979, when he presented with a three week 
history of back pain.  The RO further noted that there were 
no physical findings or diagnosis.  The RO denied the claim 
as service medical records did not reflect an underlying 
chronic low back pathology.  The veteran was informed of that 
decision and appellate rights later in August 1988.  He did 
not appeal that decision, which became final one year 
following the August 1988 notice.  38 U.S.C.A. § 7105 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.103, 3.303, 20.1103 
(2000).

A final decision cannot be reopened and reconsidered by the 
VA unless new and material evidence is presented.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 
Vet. App. 127, 135 (1993); see also 38 U.S.C.A. § 7104(b).  
Reviewing a final decision based on new and material evidence 
is a multiple step process.  See Elkins v. West, 12 Vet. App. 
209, 214-9 (1999).  First, the Board must determine whether 
the evidence submitted since the prior decision is new and 
material, which will be discussed below.  If "the Board 
finds that no such evidence has been offered, that is where 
the analysis must end."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  Then, if new and material evidence has been 
presented, the claim is reopened and must be considered based 
upon all the evidence of record.  See Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

Evidence of record at the time of the August 1988 rating 
decision included the above noted service medical records.  
Evidence received since then includes an April 1997 VA 
treatment record, which noted that the veteran had complaints 
of back, shoulder and knee aching.  While the veteran had a 
multitude of physical problems, an underlying physical 
disability is not referenced in those treatment records.  In 
June 1998, the veteran's service representative contacted a 
private physician, Martin Hullender, M.D., and requested 
photocopies of private treatment records dated from 1980 to 
1983.  In July 1998, Dr. Hullender informed the veteran's 
service organization that records are destroyed after 10 
years, and were thus not available.

The veteran testified before an RO hearing officer in May 
1998.  He stated that he had back pain, which was treated 
some three months previously.  He also testified that he 
first sought treatment for back pain in 1980, from Dr. 
Hullender.  He related that he sought treatment from a 
private clinic, the A.M./P.M. clinic, for back pain following 
service, but those records were not obtainable.  In addition, 
the veteran testified that he hurt his back following service 
in an on-the-job injury.  When the hearing officer asked why 
he believed his back condition originated in service, the 
veteran stated that he had had back pain since service.

Ultimately, the veteran has not submitted evidence that would 
reflect a chronic low back disability, as shown by an 
underlying pathology, during service, or indeed, that he 
currently has a chronic low back disability.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet App 282 (1999).  As 
such, the veteran's April 1997 complaints of back pain do not 
rise to the level of a disability.  In the absence of 
evidence of a claimed disability, there can be no valid 
claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992), Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Moreover, he has not submitted medical evidence of a 
continuity of symptomatology between his in-service injury 
and back pain and the time of the current claim, which would 
provide for service connection under the rule for chronicity 
and continuity of symptomatology.  38 C.F.R. § 3.303(b); 
Savage, 10 Vet. App. at 495-97.  In light of the above, the 
Board finds that the veteran has not submitted new and 
material evidence to reopen a claim for service connection.  
See 38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.156(a) (2000).  Accordingly, this claim is denied.  

In declining to reopen the veteran's claim, the Board notes 
that some records may not have been obtained.  The VA's duty 
to assist has not been triggered in a finally adjudicated 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, to be codified at 38 U.S.C.A. 
§ 5103A(f).  As the veteran's claim for service connection 
for a low back disorder is premised on the submission of new 
and material evidence, the Board need not remand this claim 
for compliance with the Act, and a denial is in order.


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a low back 
disorder, this claim is denied.


REMAND

On November 9, 2000, the President signed the "Veterans 
Claims Assistance Act of 2000," Pub. L. No. 106-475 (2000) 
(to be codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 5126) 
(the "Act"), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new law affects claims 
pending on or filed after the date of enactment (as well as 
certain claims which were finally denied during the period 
from July 14, 1999 to November 9, 2000).  Changes potentially 
relevant to the veteran's appeal include the establishment of 
specific procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.

The Act establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
Act, Pub. L. No. 106-475, sec. 3(a) (to be codified at 
38 U.S.C. § 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, which is necessary to 
substantiate the claim.  VA must include in this notice an 
indication which information and evidence must be provided by 
the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action which 
VA will take.  If the records sought are Federal department 
or agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.  

VA General Counsel's precedent opinion OGCPREC 2-93 (January 
13, 1993) held that service connection for disability or 
death may be established if the evidence shows that the 
claimed injury or disease resulted from tobacco use in the 
line of duty during active service.  Further, OGCPREC 2-93 
held that nicotine dependence, per se, as a disease entity 
for compensation purposes is an adjudicative matter, to be 
resolved by VA adjudicators, based upon medical principals 
relating to that condition.  (The opinion cited the 
Diagnostic and Statistical Manual of Mental Disorders (DSM), 
Third Edition, which in turn lists criteria for the 
definition of nicotine dependence.)  Hence, the opinion 
continued, if a veteran became nicotine dependent during 
service, and tobacco use resulting from that dependence led 
to a post-service development of a disability, such as COPD 
or hypertension, then service connection could be established 
for the post-service disability.

In May 1998, Congress passed the Transportation Equity Act 
for the 21st Century, and the President signed this bill into 
law the following month.  This prohibited establishing 
service connection for tobacco use for claims filed after the 
President signed the bill into law, in June 1998.  The 
veteran's claim was filed prior to this, and hence, the 
veteran's claim cannot be dismissed as lacking legal merit.

As noted in the introduction, the veteran's claims for 
service connection for COPD and hypertension are based on 
nicotine dependence.  As the claims were certified to the 
Board prior to the passage of the Act, the RO has not yet had 
the opportunity to examine the veteran on these claims, nor 
has it had the opportunity to comply with the notice 
requirements of the Act.  The Board finds that a REMAND is 
required on these claims.

Turning to the veteran's residuals of a fracture of the right 
clavicle, the Board notes that a VA examiner diagnosed the 
veteran with mild degenerative changes of the right clavicle 
in May 1997.  Likewise, another VA clinician diagnosed the 
veteran with traumatic arthritis of the right shoulder in 
October 1998.  However, an April 1997 VA X-ray report noted a 
normal right shoulder.  In light of this apparent conflicting 
evidence, the Board finds that another VA examination of the 
veteran's right shoulder may be useful in this claim, which 
is also REMANDED.  

In light of the above, these claims are REMANDED for the 
following action:

1.  The RO is requested to afford the 
veteran an examination by an appropriate 
examiner to ascertain the nature and 
etiology of any COPD and hypertension.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner must be conducted.  The 
examiner is requested to review the 
veteran's claims file and relate whether 
the veteran's diagnosed COPD and 
hypertension are a result of nicotine 
addiction.  The examiner is also asked to 
comment, to the degree possible, whether 
the current diagnoses are the result of 
in-service tobacco use, or whether the 
veteran became nicotine dependent as a 
result of in-service tobacco use.  The 
complete rationale for each opinion 
expressed should be set forth.  Since it 
is important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (2000), the claims file 
must be made available to the examiner 
for review.

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the full nature and extent of his 
service-connected residuals of a fracture 
of the right clavicle.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner 
(including through consultation) should 
be accomplished, and all clinical 
findings should be reported in detail, 
but must include X-rays.  Range of motion 
studies of the right shoulder must be 
performed.  The examiner is also asked to 
comment on the presence or absence of 
objective evidence of painful motion.  
All examination findings and a complete 
rationale for each opinion expressed 
should be set forth.  The examiner is 
asked to reconcile the conflicting 
evidence as to the presence or absence of 
arthritic changes in the right shoulder.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, the claims 
file must be made available to the 
examiner for review.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed with 
respect to all of the veteran's claims.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 (November 
17, 2000), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions 
that are subsequently issued should also 
be considered.  

4.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claims on the basis of all relevant 
evidence and the applicable laws and 
regulations, including DeLuca v. Brown, 8 
Vet. App. 202 (1995).  If any benefit 
sought is not granted, the veteran and 
his service representative should be 
provided with a supplemental statement of 
the case, and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
information and to afford due process; the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matters remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  No action is required until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 



